On July 3, 1936, an indictment against G. D. Paradis was returned into the Criminal District Court of Tarrant County, Texas, charging him with forgery in one count and with passing a forged instrument in another count. On the 14th day of August, 1936, Paradis entered into an appearance bond in the sum of one thousand dollars with J. A. Petty and J. E. Petty as sureties. On the 11th day of December, 1936, the case against Paradis was called for trial. He failed to appear and judgment nisi was entered against him and his sureties on his bond. Upon proper notice the judgment nisi was made final on the 29th day of June, 1938, against Paradis and J. A. Petty, from which judgment the said Petty brings this appeal.
The evidence heard to determine whether the judgment nisi should be made final is substantially the same as that set out in cause No. 20,109, Henry Darwin Caldwell, et al vs. State, this day decided (Page 524 of this volume), and appellants' contention in this case is the same as that made in the case mentioned; viz: that the forfeiture was not taken in compliance with the statute.
The same reason which lead to the judgment of affirmance in cause No. 20,109 is operative here and results in the affirmance of the present case, and it is so ordered.
              ON APPELLANTS' MOTION FOR REHEARING.